Citation Nr: 0404637	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1946 to February 
1948, including service during World War II; and from August 
1950 to December 1951, including service during the Korean 
conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the claim for service connection for 
hypertension.  The veteran has timely perfected an appeal of 
this determination to the Board.  In July 2003, the veteran 
testified before the undersigned Veterans Law Judge at a 
video-conference hearing.  


FINDING OF FACT

The evidence is in equipoise concerning whether hypertension 
had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
hypertension was incurred in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was enacted during the course of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Moreover, in light of this decision, in which the Board finds 
that service connection is warranted for the veteran's 
hypertension, the veteran is not prejudiced by the Board's 
review of this claim on the basis of the current record.  The 
Board will therefore proceed with the consideration of this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

As noted in the introduction, the veteran had two periods of 
service.  Service medical records show that both an April 
1946 entrance examination and a January 1948 separation 
examination found the veteran's blood pressure to be within 
normal limits.  A September 1950 re-enlistment examination 
found the veteran's blood pressure to be 168/60 sitting, 
166/58 recumbent, and 170/62 standing.  Accordingly, the 
examiner noted that the veteran had hypertension and 
recommended a conditional waiver.  In a March 1951 report, 
the examiner noted that the veteran's diagnosis was 
undetermined and that the chief complaint was high blood 
pressure.  The record then indicates that the veteran was 
transferred to a U.S. Naval Hospital in Yokosuka, Japan, for 
his hypertension.  

A subsequent March 1951 report indicated that the veteran had 
first been aware of elevated blood pressure about five years 
ago, at which time he was up for enlistment.  The veteran 
stated that he had not had his blood pressure checked between 
1946 and 1950, but that he had experienced occasional dizzy 
spells.  The veteran also stated that he felt nervous 
practically all of the time, perspired a lot, and felt 
"jittery."  The examiner noted the veteran's blood pressure 
to be 160/85 and reported his impression that the veteran had 
benign hypertension.  In April 1951, the veteran's blood 
pressure was reported to have been within normal limits on 
routine daily checks.  The examiner then stated that the 
veteran did not have essential hypertension and changed the 
diagnosis to medical observation, EC medical (hypertension), 
and that the condition did not exist prior to enlistment.  
Lastly, service medical records show that a December 1951 
separation examination found the veteran's blood pressure to 
be within normal limits.  

Postservice medical records consist solely of VA outpatient 
treatment reports.  An October 1988 report indicated that the 
veteran had complained of dizziness and lightheadedness on 
postural change, and that he had fallen, without loss of 
consciousness, the previous day.  His blood pressure was 
recorded as 178/108.  The examiner indicated that the veteran 
had labile hypertension years ago but had never been treated, 
and diagnosed him with uncontrolled essential hypertension.  
A subsequent December 1988 report noted a diagnosis of 
hypertension and indicated that the veteran had been 
prescribed medication for the condition.  The veteran again 
complained of dizziness and fainting in January 1989, at 
which time the examiner noted that the veteran had been 
previously diagnosed with postural hypotension but that 
resting blood pressure indicated hypertension.  Additional VA 
outpatient records indicate that the veteran continues to 
receive treatment for hypertension.  

The veteran underwent a VA examination in July 2000, at which 
time he complained of dizziness upon postural change.  The 
examiner noted that the veteran had first been diagnosed with 
hypertension in 1950.  The examiner diagnosed the veteran 
with hypertension, which was poorly controlled at the time, 
and orthostatic hypotension.  

The veteran contends that his hypertension had its initial 
onset during his second period of service.  In a July 2002 
statement, the veteran stated that hypertension was found 
nearly one month after his re-enlistment in August 1950, and 
that he had been given a conditional waiver at that time.  
The veteran testified at a July 2003 Board hearing held via 
video-conference.  He stated, in essence, that his 
hypertension did not preexist service but that it had its 
onset during his second period of service.  He also stated 
that he had experienced problems with his blood pressure 
since his discharge in December 1951 but that he had not 
sought treatment until October 1988.  The veteran added that 
he had been receiving treatment ever since.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be awarded for a chronic condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307 (2003)) and the veteran presently has the same 
condition; or (2) a chronic disease manifests itself during 
service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b).  
The Board notes that hypertension is a chronic disease under 
38 C.F.R. § 3.309(a) (2003).  

The Board observes that the veteran's service medical records 
reveal manifestations of hypertension via elevated blood 
pressure readings during his second period of service.  The 
Board also observes that the veteran was diagnosed with 
hypertension during service.  In this regard, the Board 
acknowledges that the veteran was assessed with several 
diagnoses: hypertension, diagnosis undetermined 
(hypertension), benign hypertension, and medical observation 
(hypertension).  The Board also notes that there is a 
discrepancy as to whether the veteran's hypertension 
preexisted service or had its initial onset during service.  
The Board observes the March 1951 examiner's notation that 
the veteran had first become aware of elevated blood pressure 
about five years earlier at the time of his initial 
enlistment, and the April 1951 examiner's report that the 
veteran's hypertension did not exist prior to enlistment.  In 
this regard, the Board notes that the April 1946 entrance 
examination report indicated no abnormalities with respect to 
the veteran's blood pressure.  See 38 C.F.R. § 3.304(b) 
(2003).  Moreover, the Board observes the March 1951 
examiner's notation that the veteran had dizzy spells during 
1946 and 1950, which suggests that hypertension may have had 
its onset during the first period of service.  

Additionally, the Board finds the veteran's testimony at the 
July 2003 hearing to be credible.  Thus, the Board accepts as 
credible the veteran's statements that his hypertension did 
not preexist service, that he had incurred hypertension 
during his second period of service, that he had symptoms of 
hypertension in the form of elevated blood pressure since 
discharge, and that he had been receiving continuous 
treatment for hypertension since October 1988.  The Board 
notes that the veteran's testimony is supported by the April 
1946 entrance examination report showing a blood pressure 
reading within normal limits, the April 1951 examiner's 
opinion that the veteran's hypertension did not preexist 
service, and postservice VA outpatient treatment records 
showing a diagnosis of and treatment for hypertension.  

Therefore, after weighing all of the evidence of record, the 
Board finds that the evidence for and against the veteran's 
claim for service connection is in relative equipoise.  With 
reasonable doubt resolved in the veteran's favor, the Board 
finds that entitlement to service connection for hypertension 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2003).  The appeal is granted.




ORDER

Service connection for hypertension is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



